DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14924296, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. 14924296 does not provide adequate support or enablement for the limitation in the independent claims which requires that the means for adjusting pressure of fluid inside the vessel consists of a pump and a controller. Although the 

Continuation or Divisional Application Contains New Matter Relative to the Prior-Filed Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: wherein the means for adjusting pressure of fluid inside the vessel consists of a pump and a controller.

Claim Objections
14 is objected to because of the following informalities: 
In claim 14, line 1 “move the fluid to and the vessel” should be changed to “move the fluid to and from the vessel”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“a means for adjusting pressure of the fluid inside the vessel” in claims 1 and 13.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being un patentable over Kyono et al. (US20150031998, hereafter Kyono) in view of Osaka et al. (US20070032726, hereafter Osaka).
Regarding claim 1, Kyono discloses, in annotated Figure 2 below, a system comprising:
(Kyono, Para 45; "A holding container A is one unit which encloses the water tight structure constituted by the holding member 3 and the frame member 4, and is filled with the acoustic matching solution 5. ") (Kyono, Para 56; "The holding container A is integrated with the ultrasound probe 6, the scanning mechanism 7 and the liquid quantity adjustment unit B, which are enclosed in the holding container A, and constitute the holding unit C.");
a flexible membrane (3), wherein the flexible membrane (3) covers an opening of the vessel (V) (Kyono, Para 43; "A frame member 4 has a rectangular parallelepiped shape of which top surface has an opening. The holding member 3 is attached to the top surface of the frame member 4 so that the holding member 3 and the frame member 4 constitute a water tight structure.")(Kyono, Para 42; "A material suitable for the holding member 3 is, for example, polymethylpentene or silicone rubber. By using a flexible elastic material as the holding member 3, the holding member 3 can be deformed in accordance with the shape of the breast 1 a.");
at least one ultrasound transducer (6) (Kyono, Para 47; "The ultrasound probe 6 has an element that transmits an ultrasound wave, receives an ultrasound wave, and converts it into electric signals.");
at least one fluid pressure sensor (8) for sensing pressure of fluid inside the vessel (V) (Kyono, Para 52; "The pressure detection unit 8 is installed inside the holding container A, and detects the pressure inside the holding container A.); and
(Kyono, Para 53; "The pump 11 moves the acoustic matching solution between the tank 10 and the holding container A via the supply/discharge pipe 9.") and a pump controller (Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."); and
wherein the pump controller for controls the pump for stable positioning of a body part against the flexible membrane (3) (Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."), wherein the pump controller comprises:

    PNG
    media_image1.png
    726
    1019
    media_image1.png
    Greyscale

a processing system (Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."); and
(Kyono, Para 76; "For the predetermined compressing force, a value according to the respective breast size may be stored to and read from a storage device in advance.") having instructions stored thereon that, when executed by the processing system, direct the processing system to at least:
identify an optimum fluid pressure value or range of values for maintaining a specified body part in a stable position against the flexible membrane (Kyono, Para 76; "For the predetermined compressing force, a value according to the respective breast size may be stored to and read from a storage device in advance.");
monitor an output of the at least one fluid pressure sensor (S102) (Kyono, Para 73; "Then in S105, the second compression shown in FIG. 4 is performed. In the second compression, the breast 1a is compressed by elevating the holding unit C while keeping the pressure inside the holding container A constant. The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8."); and
direct the pump to move the fluid to and from the vessel based on the output of the at least one fluid pressure sensor until the optimum fluid pressure value or range is achieved (Kyono, Para 73; "The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8. By appropriately adjusting the quantity of the acoustic matching solution, an area where the breast and the holding member (film) do not contact can be decreased").
Kyono does not disclose wherein the means for adjusting the pressure of the fluid inside the vessel consists of a pump and a controller.
(Osaka, Para 116; “In this embodiment, a fluid is supplied or discharged to and from a bag 83 by a pump 53 and a tube 52, which are similar to those of the embodiment shown in FIG. 5, to expand or shrink the bag 83. Thus, the pressing stage 102 is vertically moved relative to the insertion part 82 in FIG. 11(a) and a pressure is applied to an inner surface of the rectum of the subject.”)(Osaka, Para 107; “FIG. 5 shows an example using driving force applied by a pump mechanism.  […] The cylinder 51 is connected to a pump 53 via a tube 52, and the piston 511 in the cylinder 51 is moved up and down by the pressure control of the pump 53. With this structure linked to the piston, the pressing stage 102 is automatically moved up and down.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyono wherein the means for adjusting the pressure of the fluid inside the vessel consists of a pump and a controller as taught by Osaka.
Doing so would allow the pressure to be maintained for high quality imaging (Osaka, Para 12).
The use of the techniques of adjusting pressure using only a pump and a pump controller taught by Osaka in the invention of an ultrasound imaging with a pressurized vessel would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of adjusting the pressure in the vessel; and similar modifications have previously been held to involve only routine skill 

Regarding claim 2, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses, in Figure 5, wherein the instructions further direct the processing system to maintain the optimum fluid pressure value or range during an imaging process of the body part that uses the at least one ultrasound transducer (S109-S113) (Kyono, Para 78; "Then processing advances to S109, and the ultrasound measurement is started.")(Kyono, Para 81; "If the scanning ends (YES in S111), processing advances to S112 and the measurement ends. Then processing advances to S113, and compression on the breast 1a is cleared.").

Regarding claim 3, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses wherein the instructions to identify the optimum fluid pressure value or range of values direct the processing system to:
receive an indication of a selected body part corresponding to the body part; and
identify, based on at least one parameter associated with the specified body part, the optimum fluid pressure value or range of values for maintaining the body part in a stable position against the flexible membrane (Kyono, Para 76; "For the predetermined compressing force, a value according to the respective breast size may be stored to and read from a storage device in advance."). Kyono is interpreted as disclosing receiving an indication of a selected body part because an indication must have been received regarding the breast size for the predetermined force to be determined.

Regarding claim 4, Kyono as modified by Osaka above discloses all of the elements of claim 3 as discussed above.
Kyono further discloses wherein the instructions that direct the processing system to identify the optimum fluid pressure value or range of values comprise instructions that direct the processing system to perform a look-up process on structured data stored on a device accessible by the processing system (Kyono, Para 76; "For the predetermined compressing force, a value according to the respective breast size may be stored to and read from a storage device in advance.").

Regarding claim 5, Kyono as modified by Osaka above discloses all of the elements of claim 4 as discussed above.
Kyono further discloses wherein the at least one parameter associated with the specified body part comprises at least one parameter indicative of a type and a size of the specified body part (Kyono, Para 76; "For the predetermined compressing force, a value according to the respective breast size may be stored to and read from a storage device in advance.").

Regarding claim 7, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses wherein the fluid is water or saline (Kyono, Para 44; "For the acoustic matching solution 5, a material of which acoustic impedance is close to that of a human body and of which attenuation of the ultrasound wave is small, such as water or oil, must be selected.").

Regarding claim 8, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses wherein the flexible membrane is a polymer based membrane (Kyono, Para 42; "A material suitable for the holding member 3 is, for example, polymethylpentene or silicone rubber. By using a flexible elastic material as the holding member 3, the holding member 3 can be deformed in accordance with the shape of the breast 1 a.").

Regarding claim 9, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses, in annotated Figure 2 above, wherein the fluid pressure sensor is located inside of the vessel (V) (Kyono, annotated Figure 2; pressure detection unit 8 is shown inside Vessel V).

Regarding claim 11, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
(Kyono, annotated Figure 2; pump 11 is shown inside Vessel V).

Regarding claim 12, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses, in annotated Figure 2 above, at least one reservoir tank (10) located outside of the vessel (V) (Kyono, annotated Figure 2; tank 10 is shown outside Vessel V).

Regarding claim 13, Kyono discloses, in Figure 5, a method comprising:
Operating a means for adjusting pressure of the fluid inside the vessel, wherein the means for adjusting the pressure of the fluid inside the vessel comprises a pump (11) (Kyono, Para 53; "The pump 11 moves the acoustic matching solution between the tank 10 and the holding container A via the supply/discharge pipe 9.") and a pump controller (Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."), wherein the operating means for adjusting the pressure of the fluid inside the vessel comprises:
identifying, at the pump controller (Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."), an optimum fluid pressure value or range of values for maintaining a specified body part in a stable position against a (Kyono, Para 76; "For the predetermined compressing force, a value according to the respective breast size may be stored to and read from a storage device in advance.");
monitoring, by the pump controller, a pressure of the fluid (S106) from an output of at least one fluid pressure sensor (8) (Kyono, Para 52; "The pressure detection unit 8 is installed inside the holding container A, and detects the pressure inside the holding container A.)(Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."); and
directing, by the pump controller (Kyono, Para 53; "The liquid quantity adjustment is controlled by a control circuit (not illustrated) according to the detection result by the pressure detection unit 8."), the pump to move the fluid to and from the vessel based on the pressure of the fluid until the optimum fluid pressure vale or range is achieved (Kyono, Para 53; "The pump 11 moves the acoustic matching solution between the tank 10 and the holding container A via the supply/discharge pipe 9.").
Kyono does not disclose wherein the means for adjusting the pressure of the fluid inside the vessel consists of a pump and a controller.
In an analogous ultrasonic breast imaging field of endeavor Osaka discloses wherein the means for adjusting the pressure for an ultrasound probe contact consists of a pump and a controller (Osaka, Para 116; “In this embodiment, a fluid is supplied or discharged to and from a bag 83 by a pump 53 and a tube 52, which are similar to those of the embodiment shown in FIG. 5, to expand or shrink the bag 83. Thus, the pressing stage 102 is vertically moved relative to the insertion part 82 in FIG. 11(a) and a pressure is applied to an inner surface of the rectum of the subject.”)(Osaka, Para 107; “FIG. 5 shows an example using driving force applied by a pump mechanism.  […] The cylinder 51 is connected to a pump 53 via a tube 52, and the piston 511 in the cylinder 51 is moved up and down by the pressure control of the pump 53. With this structure linked to the piston, the pressing stage 102 is automatically moved up and down.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyono wherein the means for adjusting the pressure of the fluid inside the vessel consists of a pump and a controller as taught by Osaka.
Doing so would allow the pressure to be maintained for high quality imaging (Osaka, Para 12).
The use of the techniques of adjusting pressure using only a pump and a pump controller taught by Osaka in the invention of an ultrasound imaging with a pressurized vessel would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of adjusting the pressure in the vessel; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, Kyono as modified by Osaka above discloses all of the elements of claim 13 as discussed above.
Kyono further discloses wherein directing the pump to move the fluid to and from the vessel based on the pressure of the fluid comprises:
determining whether the pressure is above or below the optimum fluid pressure value or range (Kyono, Para 73; "The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8. By appropriately adjusting the quantity of the acoustic matching solution, an area where the breast and the holding member (film) do not contact can be decreased"); and
in response to determining that the pressure is above the optimum fluid pressure value or range, directing the pump to remove an amount of fluid from the vessel (Kyono, Para 73; "The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8. By appropriately adjusting the quantity of the acoustic matching solution, an area where the breast and the holding member (film) do not contact can be decreased");
in response to determining that the pressure is below the optimum fluid pressure value or range, directing the pump to add an amount of fluid to the vessel (Kyono, Para 73; "The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8. By appropriately adjusting the quantity of the acoustic matching solution, an area where the breast and the holding member (film) do not contact can be decreased").

Regarding claim 15, Kyono as modified by Osaka above discloses all of the elements of claim 13 as discussed above.
Kyono further discloses, in Figure 5, maintaining the optimum fluid pressure value or range during an imaging process of the specified body part (S109-S113) (Kyono, Para 78; "Then processing advances to S109, and the ultrasound measurement is started.")(Kyono, Para 81; "If the scanning ends (YES in S111), processing advances to S112 and the measurement ends. Then processing advances to S113, and compression on the breast 1a is cleared.").

Regarding claim 17, Kyono as modified by Osaka above discloses all of the elements of claim 13 as discussed above.
Kyono further discloses initiating an ultrasound of the specified body part while the specified body part is maintained in the stable position by the fluid providing the optimum fluid pressure against the flexible membrane (S109-S113) (Kyono, Para 78; "Then processing advances to S109, and the ultrasound measurement is started.")(Kyono, Para 81; "If the scanning ends (YES in S111), processing advances to S112 and the measurement ends. Then processing advances to S113, and compression on the breast 1a is cleared.").

s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyono and Osaka as applied to claims 1 and 13 above, and further in view of Roldan et al. (US20170124727, hereafter Roldan).
Regarding claim 6, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono further discloses wherein the instructions direct the processing system to:
in response to receiving an indication to initialize the vessel for receiving the body part, direct the pump to remove an approximate body part volume of fluid from the vessel (Kyono, Para 73; “The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8. By appropriately adjusting the quantity of the acoustic matching solution, an area where the breast and the holding member (film) do not contact can be decreased.”). Kyono is interpreted as disclosing this limitation because pressure measurements can be reasonably considered a parameter indicating the volume of the body part since the volume of the body part is directly related to the amount of pressure.
Kyono does not disclose wherein the instructions direct the processing system to: in response to receiving one or more parameters indicative of a type and a size of the body part, identify an approximate body part volume of fluid from a database storing volumes of known sizes of body parts.
In an analogous object parameter calculating field of endeavor Roldan discloses wherein the instructions direct the processing system to: in response to receiving one or more parameters indicative of a type and a size of the body part, identify an (Roldan, Para 18; "The a priori model in accordance with an embodiment is stored in a memory or database of a computing system, and includes information linking different parts, contours or shapes representative of several objects, previously acquired with a two-dimensional camera, with several parameters including the size, dimensions, body part dimensions, body features, weight and/or volume of said several objects. For example, it is known that a pig weight can be calculated from its body shape, and more particularly, by measuring different body parts of a pig, like those reported in [1].").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyono as modified by Osaka above wherein the instructions direct the processing system to: in response to receiving one or more parameters indicative of a type and a size of the body part, identify an approximate body part volume of fluid from a database storing volumes of known sizes of body parts as taught by Roldan.
Do so allows for a faster imaging process since the initial pressure would be closer to the optimal pressure.
The use of the techniques of identifying approximate body volume taught by Roldan in the invention of moving fluid to or from a vessel depending on body size in an ultrasound imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of moving fluid to or from a vessel depending on body size in an ultrasound imaging device; and similar 

Regarding claim 16, Kyono as modified by Osaka above discloses all of the elements of claim 13 as discussed above.
Kyono further discloses directing the pump to remove a preliminary amount of fluid based on the approximate body part volume of fluid (Kyono, Para 73; “The pressure value is adjusted by changing the quantity of the acoustic matching solution 5 while being measured by the pressure detection unit 8. By appropriately adjusting the quantity of the acoustic matching solution, an area where the breast and the holding member (film) do not contact can be decreased.”). Kyono is interpreted as disclosing this limitation because pressure measurements can be reasonably considered a parameter indicating the volume of the body part since the volume of the body part is directly related to the amount of pressure.
Kyono does not disclose identifying an approximate body part volume of fluid based on one or more parameters indicative of a type and a size of the specified body part.
In an analogous object parameter calculating field of endeavor Roldan discloses disclose identifying an approximate body part volume of fluid based on one or more parameters indicative of a type and a size of the specified body part (Roldan, Para 18; "The a priori model in accordance with an embodiment is stored in a memory or database of a computing system, and includes information linking different parts, contours or shapes representative of several objects, previously acquired with a two-dimensional camera, with several parameters including the size, dimensions, body part dimensions, body features, weight and/or volume of said several objects. For example, it is known that a pig weight can be calculated from its body shape, and more particularly, by measuring different body parts of a pig, like those reported in [1].").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyono as modified by Osaka above to include identifying an approximate body part volume of fluid based on one or more parameters indicative of a type and a size of the specified body part as taught by Roldan.
Do so allows for a faster imaging process since the initial pressure would be closer to the optimal pressure.
The use of the techniques of identifying approximate body volume taught by Roldan in the invention of moving fluid to or from a vessel depending on body size in an ultrasound imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of moving fluid to or from a vessel depending on body size in an ultrasound imaging device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kyono and Osaka as applied to claim 1 above, and further in view of Mazess et al. (US6432057, hereafter Mazess).
Regarding claim 11, Kyono as modified by Osaka above discloses all of the elements of claim 1 as discussed above.
Kyono does not disclose wherein the pump is a positive displacement pump.
In an analogous ultrasound imaging field of endeavor Mazess discloses wherein the pump is a positive displacement pump (Mazess, Col 3, line 54; "The pump may be a rolling diaphragm pump.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kyono as modified by Osaka above wherein the pump is a positive displacement pump as taught by Mazess.
Doing so increases reliability of the device since the capacity of positive displacement pumps aren’t affected by operation pressure.
The use of the techniques of using a positive displacement pump taught by Mazess in the invention of moving fluid to or from a vessel of an ultrasound imaging device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of moving fluid to or from a vessel of an ultrasound imaging device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion                                                                                                                                                                   
This is a continuation of applicant's earlier Application No. 14924296.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.L./Examiner, Art Unit 3793                 

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793